                      2:20-cv-02312-CSB-EIL # 16         Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

LELYNE EDENS AS SPECIAL                          )
ADMINISTRATOR OF THE ESTATE OF                   )
CALEB MICHAEL JOYNER, DECEASED,                  )
                                                 )
                     Plaintiff,                  )
                                                 )
              vs.                                ) Court No.: 1:19-cv-05346
                                                 )
OLIGHT USA,                                      ) Hon. Charles R. Norgle
BATTERIES PLUS HOLDING                           )
CORPORATION, &                                   )
ASCENT BATTERY SUPPLY, LLC.                      )
                                                 )
                     Defendants.                 )

                         AGREED WRITTEN STATUS REPORT

       Plaintiffs Lelyne Edens, As Special Administrator Of The Estate Of Caleb Michael
Joyner, Deceased, and Defendants Batteries Plus Holding Corporation and Ascent Battery
Supply, LLC. Respectfully submit the following Agreed Written Status Report pursuant to this
Court’s Minute Entry dated September 9/19/2019:

   1. Nature of the Case

          A. Attorneys of Record

              Plaintiff’s Counsel:
                                          Robert A. Montgomery (lead trial attorney)
                                          Attorney at Law
                                          161 North Clark St., Ste. 3050
                                          Chicago, IL 60601
                                          PH: 312-236-7700
                                          FX: 312-605-8808
                                          rm@rmontlaw.com


                                          Jason A. Shartzer, Esq.
                                          Shannon B. Mize, Esq.
                                          SHARTZER LAW FIRM, LLC
                                          156 East Market Street
                                          10th Floor, Suite 1000
                                          Indianapolis, IN 46204
                        2:20-cv-02312-CSB-EIL # 16           Page 2 of 7




                                              PH: 317-969-7600
                                              FX: 317-969-7650
                                              jshartzer@shartzerlaw.com
                                              smize@shartzerlaw.com


               Defendants’ Batteries Plus Holding Corp. and Ascent Battery Supply, LLC
               Counsel:
                                           Glen F. Fencl (lead trial attorney)
                                           Amber N. Lukowicz
                                           JOHNSON & BELL, LTD.
                                           33 West Monroe St., Ste. 2700
                                           Chicago, IL 60603
                                           PH: 312-372-0770
                                           FX: 312-372-2881
                                           fenclg@jbltd.com
                                           lukowicza@jbltd.com

           B. Parties yet to Be Served:

       Defendant Olight USA has not been served nor appeared in this matter.

           C. Basis For Federal Jurisdiction:

        This Court has jurisdiction under 28 U.S.C. §1332 because there isbased on complete
diversity of citizenship amongst the parties and the amount in controversy exceedings $75,000,
exclusive of interest and costs. Plaintiff, LeLyne Edens, as Special Administrator of the Estate
of Caleb Michael Joyner (“Edens”) is an Indiana resident and a citizen of the state of Indiana.
The Decedent, Caleb Michael Joyner, was also an Indiana resident and a citizen of the State of
Indiana at the time of his death. Defendant, Olight USA is a Georgia corporation with its
principal place of business in the state of Georgia. As such, Olight USA is a citizen of the state
of Georgia. Defendant, Batteries Plus Holding Corporation (“Batteries Plus”), is a Georgia
corporation with its principal place of business in the State of Georgia. As such, Batteries Plus is
a citizen of the State of Georgia. Defendant, Ascent Battery Supply, LLC (“Ascent”), is a
Wisconsin corporation with its principal place of business in the State of Wisconsin. As such,
Ascent is a citizen of the State of Wisconsin. While Plaintiff’s Complaint sought an unspecified
amount of damages, Plaintiff has refused to admit that the value of her claims are worth less than
$75,000. Therefore, the amount in controversy, exclusive of interest and costs, is greater than
$75,000, which is the jurisdictional threshold requirement of 28 U.S.C. §1332(a). Plaintiff has
no basis to dispute the accuracy of the residency of the Defendants. Therefore, diversity of
citizenship also exists.

           D. Nature of the Claims Sought And Any Counterclaims, including the amount
              of damages and other relief sought:
                        2:20-cv-02312-CSB-EIL # 16            Page 3 of 7




        Plaintiff alleges claims of personal injury and wrongful death under theories of strict
products liability including design defects, manufacturer defects, defective labeling and failure of
the Defendants to warn of the hazards and dangers associated with the use of their products.
Plaintiff also contends that Defendants breached the express and implied warranties they made
that their products were safe for use. Plaintiff further contends that Defendants’ representations
and omission regarding the use of the Olight Flashlight and Nuon batteries constituted fraud and
violation of the Illinois Consumer Fraud and Deceptive Business Practices Act. Lastly, Plaintiff
seeks punitive damages against Defendants.

       Plaintiff seeks monetary damages above the jurisdictional limits of $75,000.00

           E. Principal Legal and Factual Issues

       The preeminent legal issues include whether Plaintiff has stated a claim upon which relief
can be granted under Illinois and Federal law for strict product liability, breach of warranties,
fraudulent misrepresentation, Illinois Consumer Fraud and Deceptive Businesses Practice Act.
Further, legally at issue is whether Plaintiff’s claims allow Plaintiff to recovery punitive damages
under the law.

        The factual issues include whether the proximate cause of the decedent’s injury and
subsequent death was the Olight flashlight, the Nuon battery, or some other intervening or
superseding cause. Additionally, whether any warranties or warnings accompanied the Nuon
battery or the Olight flashlight and whether any other representations or misrepresentations were
made to the decedent prior to his use of either of the products.


   2. Mandatory Initial Discovery Pilot Project

      All parties who have appeared in the instant matter are aware of the Mandatory Initial
Discovery Pilot Project (MIDP).

   3. Case Plan

           A. Pending Motions

        On October 18, 2019, Defendants Batteries Plus Holding Corp. and Ascent Battery
Supply, LLC filed a Motion to Dismiss and Memorandum in Support of Their Motion to Dismiss
with this Court.

       Per Order of the Court on October 31, 2019, Plaintiff’s response to Defendants’ Motion
to Dismiss is due on or before November 22, 2019.

     Per Order of the Court on October 31, 2019, Defendants’ reply is due on or before
December 6, 2019.
                      2:20-cv-02312-CSB-EIL # 16           Page 4 of 7




          B. Whether Any Defendant Anticipates Responding To The Complaint By
             Motion

       As stated above, Defendants Batteries Plus Holding Corp. and Ascent Battery Supply,
LLC filed a Motion to Dismiss filed a Motion to Dismiss for failure to state a claim under
Federal Rule of Civil Procedure 12(b)(6).

          C. Proposed Discovery Plan

             Plaintiff’s Position:

                 i. Type of Discovery Needed: Generally, written and oral discovery will be
                    needed in this case.

                 ii. Whether Discovery will encompass ESI: ESI materials or information
                     may be included in the exchange of written discovery and production.

                iii. Claims of Privilege: In the event that a document protected by the
                     attorney-client privilege, the attorney work product doctrine or other
                     applicable privilege or protection is unintentionally produced by any party
                     to this proceeding, the producing party may request that the document be
                     returned. In the event that such a request is made, all parties to the
                     litigation and their counsel shall promptly return all copies of the
                     document in their possession, custody, or control to the producing party
                     and shall not retain or make any copies of the document or any documents
                     derived from such document. The producing party shall promptly identify
                     the returned document on a privilege log. The unintentional disclosure of
                     a privileged or otherwise protected document shall not constitute a waiver
                     of the privilege or protection with respect to that document or any other
                     documents involving the same or similar subject matter.

                iv. The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or
                    before January 6, 2020. [Note: Fed. R. Civ. P. 26(a)(1)(E) permits the
                    parties to object to making initial disclosures or to stipulate to a different
                    deadline for making such disclosures based upon the circumstances of the
                    action. If any objection and/or stipulation is made to initial disclosures in
                    the CMP, the parties shall briefly state the circumstances justifying their
                    respective positions.]

                 v. Plaintiff shall file preliminary witness and exhibit lists on or before
                    January 26, 2020.

                vi. Defendants shall file preliminary witness and exhibit lists on or before
                    February 6, 2020.
       2:20-cv-02312-CSB-EIL # 16           Page 5 of 7




vii. All motions for leave to amend the pleadings and/or to join additional
     parties shall be filed on or before December 30, 2019.

viii. Plaintiff shall serve Defendants (but not file with the Court) a statement of
      special damages, if any, and make a settlement proposal, on or before
      January 26, 2020. Defendants shall serve on the Plaintiff (but not file
      with the Court) a response thereto within 30 days after receipt of the
      proposal.

 ix. Expert witness disclosure deadlines shall conform to the following
     schedule: Plaintiff shall disclose the name, address, and vita of any expert
     witness, and shall serve the report required by Fed. R. Civ. P. 26(a)(2) on
     or before August 6, 2020. Defendants shall disclose the name, address,
     and vita of any expert witness, and shall serve the report required by Fed.
     R. Civ. P. 26(a)(2) on or before September 7, 2020; or if Plaintiff has
     disclosed no experts, Defendants shall make their expert disclosure on or
     before August 13, 2020.

  x. Notwithstanding the provisions of paragraph (ix), above, if a party intends
     to use expert testimony in connection with a motion for summary
     judgment to be filed by that party, such expert disclosures must be served
     on opposing counsel no later than 90 days prior to the dispositive motion
     deadline. If such expert disclosures are served the parties shall confer
     within 7 days to stipulate to a date for responsive disclosures (if any) and
     completion of expert discovery necessary for efficient resolution of the
     anticipated motion for summary judgment. The parties shall make good
     faith efforts to avoid requesting enlargements of the dispositive motions
     deadline and related briefing deadlines. Any proposed modifications of
     the CMP deadlines or briefing schedule must be approved by the Court.

 xi. Any party who wishes to limit or preclude expert testimony at trial shall
     file any such objections on or before September 21, 2020. Any party who
     wishes to preclude expert witness testimony at the summary judgment
     stage shall file any such objections with their responsive brief within the
     briefing schedule established by S.D. Ind. L.R. 56-1.

xii. All parties shall file and serve their final witness and exhibit lists on or
     before September 29, 2020. This list should reflect the specific potential
     witnesses the party may call at trial. It is not sufficient for a party to
     simply incorporate by reference “any witness listed in discovery” or such
     general statements. The list of final witnesses shall include a brief
     synopsis of the expected testimony.

xiii. Any party who believes that bifurcation of discovery and/or trial is
      appropriate with respect to any issue or claim shall notify the Court as
      soon as practicable.
                        2:20-cv-02312-CSB-EIL # 16           Page 6 of 7




                 xiv. The Plaintiff requests a trial date in December 2020. The trial is by jury
                      and is anticipated to take 3 days. Counsel should indicate here the reasons
                      that a shorter or longer track is appropriate. While all dates herein must be
                      initially scheduled to match the presumptive trial date, if the Court agrees
                      that a different track is appropriate, the case management order approving
                      the CMP plan will indicate the number of months by which all or certain
                      deadlines will be extended to match the track approved by the Court.

               Defendants’ Position:

               Defendants Batteries Plus Holding Corp. and Ascent Battery Supply, LLC
respectfully propose that the Court postpone setting a schedule for discovery until it has resolved
the pending motions to dismiss and all parties (even those who have not appeared) are at issue
for ease of scheduling discovery closure dates and to make sure all parties are on the same track.

           D. Jury Demand

       Plaintiff has demanded a trial by jury.

   4. Settlement

           A. Settlement Discussions

        The parties have not yet engaged in settlement discussions. Should this matter continue
against any of the named defendants, the parties anticipate settlement discussions may ensue
after the exchange of written discovery.

           B. Settlement Conference

       The parties do not believe that a settlement conference would be productive at this time
based on the lack of facts and damages currently known.

   5. Consent to Proceed Before a Magistrate Judge

       At this time, all parties do not unanimously consent to refer this matter to the currently
assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for all further
proceedings including trial.

   6. Other

       There is a matter filed in the Northern District arising under the same operative pattern of
alleged facts and including some of the same named defendants in this matter under Case No.
19-CV-07076 in front of Judge Dow Jr.. The parties ask that the two matters be consolidated
before one Judge for the purposes of discovery and motion practice.
                          2:20-cv-02312-CSB-EIL # 16   Page 7 of 7




Respectfully submitted,                         Dated: November 6, 2019


SHARTZER LAW FIRM, LLC                          JOHNSON & BELL, LTD.


s/ Shannon B. Mize                        s/Amber N. Lukowicz
Jason A. Shartzer/#23989-49               Glenn F. Fencl ARDC# 3126086
Shannon B. Mize/#22902-49A                Amber N. Lukowicz ARDC# 6324266
156 East Market Street                    Johnson & Bell, Ltd.
10th Floor, Suite 1000                    33 West Monroe St., Ste. 2700
Indianapolis, IN 46204                    Chicago, IL 60603
jshartzer@shartzerlaw.com                 fenclg@jbltd.com
smize@shartzerlaw.com                      lukowicza@jbltd.com
Attorneys for Plaintiff                   Attorneys for Defendants Batteries Plus Holding
                                          Corp. and Ascent Battery Supply, LLC

Robert A. Montgomery/#1946129
Attorney at Law
161 N. Clark St., Ste. 3050
Chicago, IL 60601
rm@rmontlaw.com
